In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3522 
ASHTON  WHITAKER,  BY HIS MOTHER AND NEXT FRIEND  MELISSA 
WHITAKER, 
 
                                        Plaintiff‐Appellee, 

                                  v. 

KENOSHA UNIFIED SCHOOL DISTRICT 
NO. 1 BOARD OF EDUCATION, et al., 
                                              Defendants‐Appellants 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
           No. 2:16‐cv‐00943‐PP — Pamela Pepper, Judge. 
                     ____________________ 

      ARGUED MARCH 29, 2017 — DECIDED MAY 30, 2017 
                ____________________ 

    Before WOOD, Chief Judge, and ROVNER and WILLIAMS, Cir‐
cuit Judges. 
   WILLIAMS, Circuit Judge. Ashton (“Ash”) Whitaker is a 17 
year‐old high school senior who has what would seem like a 
simple  request:  to  use  the  boys’  restroom  while  at  school. 
2                                                             No. 16‐3522 

However,  the  Defendants,  the  Kenosha  Unified  School  Dis‐
trict  and  its  superintendent,  Sue  Savaglio,  (the  “School  Dis‐
trict”) believe that the request is not so simple because Ash1 is 
a transgender boy. The School District did not permit Ash to 
enter  the  boys’  restroom  because,  it  believed,  that  his  mere 
presence  would  invade  the  privacy  rights  of  his  male  class‐
mates. Ash brought suit, alleging that the School District’s un‐
written  bathroom  policy2  violates  Title  IX  of  the  Education 
Amendments Act of 1972 and the Fourteenth Amendment’s 
Equal Protection Clause.  
    In addition to filing suit, Ash, beginning his senior year, 
moved  for  preliminary  injunctive  relief,  seeking  an  order 
granting him access to the boys’ restrooms. He asserted that 
the denial  of access  to the boys’ bathroom was causing  him 
harm,  as  his  attempts  to  avoid  using  the  bathroom  exacer‐
bated  his  vasovagal  syncope,  a  condition  that  renders  Ash 
susceptible to fainting and/or seizures if dehydrated. He also 
contended that the denial caused him educational and emo‐
tional harm, including suicidal ideations. The School District 
vigorously objected and moved to dismiss Ash’s claims, argu‐
ing that Ash could neither state a claim under Title IX nor the 
Equal Protection Clause. The district court denied the motion 
to dismiss and granted Ash’s preliminary injunction motion.  
    On appeal, the School District argues that we should exer‐
cise  pendent  appellate  jurisdiction  to  review  the  district 

                                                 
     1 We will refer to the Plaintiff‐Appellee as “Ash,” rather than by his 

last name, as this is how he refers to himself throughout his brief.  
     2 We will refer to the School District’s decision to deny Ash access to 

the boys’ restroom as a “policy,” although any such “policy” is unwritten 
and its exact boundaries are unclear. 
No. 16‐3522                                                          3 

court’s decision to deny the motion to dismiss. However, we 
decline this invitation, as the two orders were not inextricably 
intertwined and we can review the grant of the preliminary 
injunction without reviewing the denial of the motion to dis‐
miss. 
    The School District also argues that we should reverse the 
district court’s decision to grant the preliminary injunction for 
two main reasons. First, it argues that the district court erred 
in finding that Ash had demonstrated a likelihood of success 
on the merits because transgender status is neither a protected 
class under Title IX nor is it entitled to heightened scrutiny. 
And, because the School District’s policy has a rational basis, 
that  is,  the  need  to  protect  other  students’  privacy,  Ash’s 
claims fail as a matter of law. We reject these arguments be‐
cause Ash has sufficiently demonstrated a likelihood of suc‐
cess on his Title IX claim under a sex‐stereotyping theory. Fur‐
ther, because the policy’s classification is based upon sex, he 
has also demonstrated that heightened scrutiny, and not ra‐
tional basis, should apply to his Equal Protection Claim. The 
School District has not provided a genuine and exceedingly 
persuasive justification for the classification. 
    Second,  the  School  District  argues  that  the  district  court 
erred in finding that the harms to Ash outweighed the harms 
to the student population and their privacy interests. We dis‐
agree. The School District has failed to provide any evidence 
of how the preliminary injunction will harm it, or any of its 
students or parents. The harms identified by the School Dis‐
trict are all speculative and based upon conjecture, whereas 
the harms to Ash are well‐documented and supported by the 
record. As a consequence, we affirm the grant of preliminary 
injunctive relief.                               
4                                                                No. 16‐3522 

                                    I. BACKGROUND 
    Ash Whitaker is a 17 year‐old who lives in Kenosha, Wis‐
consin  with  his  mother,  who  brought  this  suit  as  his  “next 
friend.”3 He is currently a senior at George Nelson Tremper 
High School, which is in the Kenosha Unified School District. 
He entered his senior year ranked within the top five percent 
of his class and is involved in a number of extracurricular ac‐
tivities  including  the  orchestra,  theater,  tennis,  the  National 
Honor Society, and the Astronomical Society. When not in os‐
chool or participating in these activities, Ash works part‐time 
as an accounting assistant in a medical office.  
    While Ash’s birth certificate designates him as “female,” 
he does not identify as one. Rather, in the spring of 2013, when 
Ash  was  in  eighth  grade,  he  told  his  parents  that  he  is 
transgender and a boy. He began to openly identify as a boy 
during the 2013‐2014 school year, when he entered Tremper 
as a freshman. He cut his hair, began to wear more masculine 
clothing,  and  began  to  use  the  name  Ashton  and  male  pro‐
nouns.  In  the  fall  of  2014,  the  beginning  of  his  sophomore 
year, he told his teachers and his classmates that he is a boy 
and asked them to refer to him as Ashton or Ash and to use 
male pronouns.  
   In addition to  publicly  transitioning, Ash  began to see a 
therapist, who diagnosed him with Gender Dysphoria, which 
the  American  Psychiatric  Association  defines  as  “a  marked 
incongruence  between  one’s  experienced/expressed  gender 


                                                 
      3  Because  Ash  is  a  minor  without  a  duly  appointed  representative, 

pursuant to Rule 17 of the Federal Rules of Civil Procedure, he may assert 
these claims only through a “next friend” or guardian ad litem. 
No. 16‐3522                                                                5 

and assigned gender … .”4 Am. Psychiatric Ass’n, Diagnostic & 
Statistical Manual of Mental Disorders 452 (5th ed. 2013). In July 
2016,  under  the  supervision  of  an  endocrinologist  at  Chil‐
dren’s  Hospital  of  Wisconsin,  Ash  began  hormone  replace‐
ment  therapy.  A  month  later,  he  filed  a  petition  to  legally 
change his name to Ashton Whitaker, which was granted in 
September 2016. 
    For the most part, Ash’s transition has been met without 
hostility and has been accepted by much of the Tremper com‐
munity. At an orchestra performance in January 2015, for ex‐
ample, he wore a tuxedo like the rest of the boys in the group. 
His orchestra teacher, classmates, and the audience accepted 
this without incident. Unfortunately, the School District has 
not  been  as  accepting  of  Ash’s  requests  to  use  the  boys’  re‐
strooms. 
    In the spring of his sophomore year, Ash and his mother 
met with his guidance counselor on several occasions to re‐
quest that Ash be permitted to use the boys’ restrooms while 
at school and at school‐sponsored events. Ash was later noti‐
fied that  the  administration had  decided  that he could only 
use the girls’ restrooms or a gender‐neutral restroom that was 
in the school’s main office, which was quite a distance from 
his classrooms. Because Ash had publicly transitioned, he be‐
lieved  that  using  the  girls’  restrooms  would  undermine  his 
transition. Additionally, since Ash was the only student who 
was  permitted  to  use  the  gender‐neutral  bathroom  in  the 
school’s office, he feared that using it would draw further at‐
tention to his transition and status as a transgender student at 

                                                 
      4 We take judicial notice of the Diagnostic and Statistical Manual pur‐

suant to Rule 201 of the Federal Rules of Evidence. 
6                                                      No. 16‐3522 

Tremper. As a high schooler, Ash also worried that he might 
be disciplined if he tried to use the boys’ restrooms and that 
such discipline might hurt his chances of getting into college. 
For  these  reasons,  Ash  restricted  his  water  intake  and  at‐
tempted to avoid using any restroom at school for the rest of 
the school year.  
    Restricting his water intake was problematic for Ash, who 
has been diagnosed with vasovagal syncope. This condition 
renders Ash more susceptible to fainting and/or seizures if de‐
hydrated. To avoid triggering the condition, Ash’s physicians 
have advised him to drink six to seven bottles of water and a 
bottle of Gatorade daily. Because Ash restricted his water in‐
take to ensure that he did not have to utilize the restroom at 
school, he suffered from symptoms of his vasovagal syncope, 
including fainting and dizziness. He also suffered from stress‐
related migraines, depression, and anxiety because of the pol‐
icy’s impact on his transition and what he perceived to be the 
impossible  choice  between  living  as  a  boy  or  using  the  re‐
stroom. He even began to contemplate suicide. 
    In the fall of 2015, Ash began his junior year at Tremper. 
For  six  months,  he  exclusively  used  the  boys’  restrooms  at 
school without incident. But, in February 2016, a teacher saw 
him  washing  his  hands  at  a  sink  in  the  boys’  restroom  and 
reported it to the school’s administration. In response, Ash’s 
guidance counselor, Debra Tronvig, again told Ash’s mother 
that he was permitted to only use the girls’ restrooms or the 
gender‐neutral bathroom in the school’s main office. The next 
month,  Ash  and  his  mother  met  with  Assistant  Principal 
Holly Graf to discuss the school’s policy. Like before, Ms. Graf 
stated that Ash was not permitted to use the boys’ restrooms. 
However, the reason she gave this time was that he was listed 
No. 16‐3522                                                      7 

as a female in the school’s official records and to change those 
records, the school needed unspecified “legal or medical doc‐
umentation.”  
    Two  letters  submitted  by  Ash’s  pediatrician,  identifying 
him as a transgender boy and recommending that he be al‐
lowed  to  use  male‐designated  facilities  at  school  were 
deemed not sufficient to change his designation. Rather, the 
school maintained that Ash would have to complete a surgi‐
cal transition … a procedure that is prohibited for someone 
under 18 years of age … to be permitted access to the boys’ 
restroom.  Further,  not  all  transgender  persons  opt  to  com‐
plete a surgical transition, preferring to forgo the significant 
risks and costs that accompany such procedures. The School 
District did not give any explanation as to why a surgical tran‐
sition was necessary. Indeed, the verbal statements made to 
Ash’s mom about the policy have never been reduced to writ‐
ing. In fact, the School District has never provided any written 
document that details when the policy went into effect, what 
the policy is, or how one can change his status under the pol‐
icy.  
    Fearing that using the one gender‐neutral restroom would 
single him out and subject him to scrutiny from his classmates 
and knowing that using the girls’ restroom would be in con‐
tradiction to his transition, Ash continued to use the boys’ re‐
stroom for the remainder of his junior year.  
    This  decision  was  not  without  a  cost.  Ash  experienced 
feelings of anxiousness and depression. He once more began 
to  contemplate  suicide.  Nonetheless,  the  school’s  security 
guards were instructed to monitor’s Ash’s restroom use to en‐
sure that he used the proper facilities. Because Ash continued 
8                                                      No. 16‐3522 

to use the boys’ restroom, he was removed from class on sev‐
eral occasions to discuss his violation of the school’s unwrit‐
ten policy. His classmates and teachers often asked him about 
these meetings and why administrators were removing him 
from class. 
    In April 2016, the School District provided Ash with the 
additional option of using two single‐user, gender‐neutral re‐
strooms. These locked restrooms were on the opposite side of 
campus from where his classes were held. The School District 
provided  only  one  student  with  the  key:  Ash.  Since  the  re‐
strooms were not near his classrooms, which caused Ash to 
miss class time, and because using them further stigmatized 
him, Ash again avoided using the bathrooms while at school. 
This only exacerbated his syncope and migraines. In addition, 
Ash began to fear for his safety as more attention was drawn 
to his restroom use and transgender status.  
    Although not part of this appeal, Ash contends that he has 
also  been  subjected  to  other  negative  actions  by  the  School 
District, including initially prohibiting him from running for 
prom king, referring to him with female pronouns, using his 
birth name, and requiring him to room with female students 
or alone on school‐sponsored trips. Furthermore, Ash learned 
in  May  2016  that  school  administrators  had  considered  in‐
structing  its  guidance  counselors  to  distribute  bright  green 
wristbands  to  Ash  and  other  transgender  students  so  that 
their  bathroom  usage  could  be  monitored  more  easily. 
Throughout this litigation, the School District has denied that 
it considered implementing the wristband plan.  
                               
No. 16‐3522                                                       9 

       A. Proceedings Below 
    In the spring of 2016, Ash engaged counsel who, in April 
2016, sent the School District a letter demanding that it permit 
him  to  use  the  boys’  restroom  while  at  school  and  during 
school‐sponsored events. In response, the School District re‐
peated its policy that Ash was required to use either the girls’ 
restroom  or  the  gender‐neutral  facilities.  On  May  12,  2016, 
Ash filed an administrative complaint with the United States 
Department  of  Education’s  Office  for  Civil  Rights,  alleging 
that this policy violated his rights under Title IX. To pursue 
the  instant  litigation,  Ash  chose  to  withdraw  the  complaint 
without prejudice. 
    On July 16, 2016, Ash commenced this action and on Au‐
gust  15,  he  filed  an  Amended  Complaint  alleging  that  the 
treatment he received at Tremper High School violated Title 
IX, 20 U.S.C. §1681, et seq., and the Equal Protection Clause of 
the Fourteenth Amendment. That same day, Ash, in a motion 
for preliminary injunction, sought to enjoin the enforcement 
of the School District’s policy pending the outcome of the lit‐
igation. The next day, the School District filed a motion to dis‐
miss  and  filed  its  opposition  to  the  preliminary  injunction 
shortly thereafter.  
    After a hearing on the motion to dismiss, the district court 
denied the motion. The next day, it heard oral arguments on 
Ash’s motion for preliminary injunction. A few days later, the 
district  court  granted  the  motion  in  part  and  enjoined  the 
School District from: (1) denying Ash access to the boys’ re‐
stroom; (2) enforcing any written or unwritten policy against 
Ash that would prevent him from using the boys’ restroom 
while  on  school  property  or  attending  school‐sponsored 
events; (3) disciplining Ash for using the boys’ restroom while 
10                                                     No. 16‐3522 

on school property or attending school‐sponsored events; and 
(4) monitoring or surveilling Ash’s restroom use in any way. 
This appeal followed. 
    In  a  separate  appeal,  the  School  District  petitioned  this 
court for permission to file an interlocutory appeal of the dis‐
trict court’s denial of its motion to dismiss. Although initially 
the district court certified the order denying the motion to dis‐
miss for immediate interlocutory appeal pursuant to 28 U.S.C. 
§ 1292(b), it revoked that certification when it concluded that 
it had erred by including the certification language in its ini‐
tial order. Therefore, we denied the School District’s petition 
for interlocutory review of the motion to dismiss for lack of 
jurisdiction. See Kenosha Unified Sch. Dist. No. 1 Bd. of Educ. v. 
Whitaker, 841 F.3d 730, 731–32 (7th Cir. 2016). In the alterna‐
tive, the School District urged this court to exercise pendent 
jurisdiction over the order denying the motion to dismiss be‐
cause the district court had partially granted the preliminary 
injunction. But since we lacked jurisdiction to consider the pe‐
tition for interlocutory appeal, we also lacked a proper juris‐
dictional basis for extending pendent jurisdiction. Id. at 732. 
Therefore, in this appeal, the School District was directed to 
seek pendent appellate jurisdiction, which it has now done. 
                          II. ANALYSIS 
    The School District raises two issues on appeal. First, that 
this court should assert pendent jurisdiction over the district 
court’s decision to deny its motion to dismiss and second, that 
the district court erred in granting Ash’s motion for prelimi‐
nary injunction. We will address each issue in turn. 
                               
No. 16‐3522                                                        11 

       A. Pendent Jurisdiction Is Not Appropriate 
    Ordinarily, an order denying a motion to dismiss is not a 
final  judgment  and  is  not  appealable.  See  28  U.S.C.  §  1291 
(providing federal appellate courts with jurisdiction over ap‐
peals from all final decisions). But, the School District again 
urges us to assert pendent appellate jurisdiction to consider 
the denial of the motion to dismiss. We decline the invitation. 
    Pendent appellate jurisdiction is a discretionary doctrine. 
Jones v. InfoCure Corp., 310 F.3d 529, 537 (7th Cir. 2002). It is 
also a narrow one, Abelesz v. OTP Bank, 692 F.3d 638, 647 (7th 
Cir.  2012),  which  the  Supreme  Court  sharply  restricted  in 
Swint v. Chambers County Commission, 514 U.S. 35 (1995). After 
Swint, we noted in United States v. Board of School Commission‐
ers of the City of Indianapolis, 128 F.3d 507 (7th Cir. 1997), that 
pendent appellate jurisdiction is a “controversial and embat‐
tled doctrine.” Id. at 510. Nonetheless, the Supreme Court rec‐
ognized a narrow path for its use in Clinton v. Jones, 520 U.S. 
681,  707  n.41  (1997),  where  it  found  that  a  collateral  order 
denying presidential immunity was inextricably intertwined 
with an order that stayed discovery and postponed trial, and 
was therefore, reviewable on appeal.  
   When  applicable,  the  doctrine  allows  for  review  of  an 
“otherwise unappealable interlocutory order if it is inextrica‐
bly  intertwined with  an appealable one.”  Montano v. City of 
Chicago, 375 F.3d 593, 599 (7th Cir. 2004) (quoting Jones, 310 
F.3d at 536) (internal quotation marks omitted). This requires 
more than a “close link” between the two orders. Id. at 600. 
Judicial economy is also an insufficient justification for invok‐
ing  the  doctrine  and  disregarding  the  final‐judgment  rule. 
McCarter v. Ret. Plan for Dist. Managers of Am. Family Ins. Grp., 
12                                                    No. 16‐3522 

540 F.3d 649, 653 (7th Cir. 2008). Rather, we must satisfy our‐
selves that based upon the specific facts of this case, it is “prac‐
tically indispensable that we address the merits of the unap‐
pealable order in order to resolve the properly‐taken appeal.” 
Montano, 375 F.3d at 600 (quoting United States ex rel. Valders 
Stone & Marble, Inc. v. C‐Way Constr. Co., 909 F.2d 259, 262 (7th 
Cir. 1990)) (internal quotation marks omitted); see also Abelesz, 
692 F.3d at 647 (“[P]endent appellate jurisdiction should not 
be  stretched  to  appeal  normally  unappealable  interlocutory 
orders that happen to be related—even closely related—to the 
appealable order.”). Such a high threshold is required because 
a more relaxed approach would allow the doctrine to swallow 
the final‐judgment rule. Montano, 375 F.3d at 599 (citing Pat‐
terson v. Portch, 853 F.2d 1399, 1403 (7th Cir. 1988)).  
    As  we  discuss  below,  the  district  court  determined  that 
Ash sufficiently demonstrated a likelihood of success on the 
merits of his claims and that preliminary injunctive relief was 
warranted. In doing so, the district court referenced its deci‐
sion  to  deny  the  School  District’s  motion  to  dismiss.  The 
School District contends that this rendered the two decisions 
inextricably  intertwined.  Therefore,  it  reasons  that  pendent 
jurisdiction is appropriate because to engage in a meaningful 
review  of  the  preliminary  injunction  order,  the  court  must 
also review the denial of the motion to dismiss.  
    Merely referencing the earlier decision to deny the motion 
to dismiss, however, did not inextricably intertwine the two 
orders. Certainly the legal issues raised in the motions over‐
lapped, as both motions challenged, in different ways and un‐
der different standards, the  likely merits  of Ash’s claim. In‐
voking  pendent  jurisdiction  simply  because  of  this  overlap 
would essentially convert a motion for preliminary injunctive 
No. 16‐3522                                                       13 

relief into a motion to dismiss, which would raise the thresh‐
old showing a plaintiff must make before receiving injunctive 
relief. For all practical purposes, this would mean that every 
time a motion to dismiss is filed simultaneously with a motion 
for  preliminary  injunction,  this  doctrine  would  apply.  This 
makes  no  sense  and  we  do  not  see  a  compelling  reason  for 
invoking the doctrine here. 
       B. Preliminary Injunctive Relief Was Proper 
     A preliminary injunction is an extraordinary remedy. See 
Girl Scouts of Manitou Council, Inc. v. Girl Scouts of United States 
of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008) (noting that “a 
preliminary  injunction  is  an  exercise  of  a  very  far‐reaching 
power,  never  to  be  indulged  in  except  in  a  case  clearly  de‐
manding it.”) (internal quotation marks and citation omitted). 
It is never awarded as a matter of right. D.U. v. Rhoades, 825 
F.3d 331, 335 (7th Cir. 2016). We review the grant of a prelim‐
inary  injunction  for  the  abuse  of  discretion,  reviewing  legal 
issues de novo, Jones v. Markiewicz‐Qualkinbush, 842 F.3d 1053, 
1057 (7th Cir. 2016), while factual findings are reviewed for 
clear error. Fed. Trade Commʹn v. Advocate Health Care Network, 
841 F.3d 460, 467 (7th Cir. 2016). Substantial deference is given 
to the district court’s “weighing of evidence and balancing of 
the various equitable factors.” Turnell v. CentiMark Corp., 796 
F.3d 656, 662 (7th Cir. 2015). 
    A  two‐step  inquiry  applies  when  determining  whether 
such relief is required. Id. at 661. First, the party seeking the 
preliminary injunction has the burden of making a threshold 
showing: (1) that he will suffer irreparable harm absent pre‐
liminary injunctive relief during the pendency of his action; 
(2) inadequate remedies at law exist; and (3) he has a reason‐
able likelihood of success on the merits. Id. at 661–62. If the 
14                                                     No. 16‐3522 

movant successfully makes this showing, the court must en‐
gage  in  a  balancing  analysis,  to  determine  whether  the  bal‐
ance of harm favors the moving party or whether the harm to 
other  parties  or  the  public  sufficiently  outweighs  the  mo‐
vant’s interests. Jones, 842 F.3d at 1058.  
               1. Ash Likely to Suffer Irreparable Harm  
     The  moving  party  must  demonstrate  that  he  will  likely 
suffer irreparable harm absent obtaining preliminary injunc‐
tive relief. See Michigan v. U.S. Army Corps of Eng’rs, 667 F.3d 
765, 787 (7th Cir. 2011). This requires more than a mere possi‐
bility of harm. Id. at 788. It does not, however, require that the 
harm actually occur before injunctive relief is warranted. Id. 
Nor does it require that the harm be certain to occur before a 
court may grant relief on the merits. Id. Rather, harm is con‐
sidered irreparable if it “cannot be prevented or fully rectified 
by the final judgment after trial.” Girl Scouts of Manitou Coun‐
cil, Inc., 549 F.3d at 1089 (quoting Roland Mach. Co. v. Dresser 
Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984)) (internal quota‐
tion marks omitted). Because a district court’s determination 
regarding irreparable harm is a factual finding, it is reviewed 
for clear error. Id. at 1087.  
    On appeal, the School District argues that the district court 
erred in finding that Ash established that he would suffer ir‐
reparable  harm  absent  a  preliminary  injunction.  Although 
Ash  proffered  reports  from  two  different  experts  regarding 
the  harm  caused  to  him  by  the  School  District’s  policy,  the 
School District contends that neither expert was able to actu‐
ally quantify this harm. Further, the School District notes that 
Ash’s failure to take advantage of “readily available alterna‐
tives,” namely the gender‐neutral bathrooms, undermines his 
claim of irreparable harm. Lastly, the School District points to 
No. 16‐3522                                                        15 

Ash’s  delay  in  seeking  injunctive  relief  as  indicative  of  the 
lack of irreparable harm. 
    The  School  District’s arguments  miss  the  point.  The  dis‐
trict court was presented with expert opinions that supported 
Ash’s assertion that he would suffer irreparable harm absent 
preliminary relief. These experts opined that use of the boys’ 
restrooms is integral to Ash’s transition and emotional well‐
being. Dr. Stephanie Budge, a psychologist who specializes in 
working with adolescents and adults who have Gender Dys‐
phoria, met with Ash and his mother, and in her report noted 
that the treatment Ash faced at school “significantly and neg‐
atively impacted his mental health and overall well‐being.”  
    Dr. Budge also noted that Ash reported current thoughts 
of suicide and that his depression worsened each time he had 
to  meet  with  school  officials  regarding  his  bathroom  usage. 
Ultimately,  she  opined  that  the  School  District’s  actions,  in‐
cluding  its  bathroom  policy,  which  identified  Ash  as 
transgender and therefore, “different,” were “directly causing 
significant psychological distress and place [Ash] at risk for 
experiencing  life‐long  diminished  well‐being  and  life‐func‐
tioning.” The district court did not clearly err in relying upon 
these findings when it concluded that Ash would suffer irrep‐
arable harm absent preliminary injunctive relief. 
    Further,  the  School  District’s  argument  that  Ash’s  harm 
was self‐inflicted because he chose not to use the gender‐neu‐
tral  restrooms,  fails  to  comprehend  the  harm  that  Ash  has 
identified. The School District actually exacerbated the harm, 
when it dismissed him to a separate bathroom where he was 
the only student who had access. This action further stigma‐
tized Ash, indicating that he was “different” because he was 
a transgender boy.  
16                                                      No. 16‐3522 

    Moreover, the record demonstrates that these bathrooms 
were not located close to Ash’s classrooms. Therefore, he was 
faced with the unenviable choice between using a bathroom 
that would further stigmatize him and cause him to miss class 
time, or avoid use of the bathroom altogether at the expense 
of his health.  
    Additionally,  Ash  alleged  that  using  the  single‐user  re‐
strooms actually invited more scrutiny and attention from his 
peers, who inquired why he had access to these restrooms and 
asked intrusive questions about his transition. This further in‐
tensified his depression and anxiety surrounding the School 
District’s  policy.  Therefore,  it  cannot  be  said  that  the  harm 
was “self‐inflicted.”  
    Finally, Ash did not delay in seeking injunctive relief. He 
had  used  the  boys’  bathroom  for  months  without  incident, 
and  he  filed  an  administrative  complaint  with  the  Depart‐
ment of Education in April 2016, just weeks after the school 
began to enforce its policy once more. He made the decision 
to withdraw that complaint over the summer and commence 
the instant litigation instead so that he could pursue injunc‐
tive relief prior to beginning his senior year. It is important to 
note  that  Ash  was  on  summer  break  and  not  subject  to  the 
School District’s bathroom policy at the time he chose to pur‐
sue the litigation. Therefore, Ash’s decision to seek injunctive 
relief over the summer rather than initiate an administrative 
complaint does not undermine his argument that the policy 
was  inflicting,  and  would  continue  to  inflict,  irreparable 
harm.  
                                
No. 16‐3522                                                      17 

               2. No Adequate Remedies at Law 
   The moving party must also demonstrate that he has no 
adequate  remedy  at  law  should  the  preliminary  injunction 
not issue. Protamek Indus., Ltd. v. Equitrac Corp., 300 F.3d 808, 
813 (7th Cir. 2002). This does not require that he demonstrate 
that the remedy be wholly ineffectual. Foodcomm Intʹl v. Barry, 
328 F.3d 300, 304 (7th Cir. 2003). Rather, he must demonstrate 
that any award would be “seriously deficient as compared to 
the harm suffered.” Id.  
    While the School District focuses the majority of its argu‐
ments  on  why  Ash’s  harm  is  not  irreparable,  it  also  argues 
that any harm he has allegedly suffered can be remedied by 
monetary  damages.  We  are  not  convinced.  While  monetary 
damages are used to compensate plaintiffs in tort actions, in 
those situations the damages relate to a past event, where the 
harm  was  inflicted  on  the  plaintiff  through  negligence  or 
something comparable. But this case is not the typical tort ac‐
tion, as Ash has alleged prospective harm. He has asserted that 
the policy caused him to contemplate suicide, a claim that was 
credited by the expert report of Dr. Budge. We cannot say that 
this  potential  harm—his  suicide—can  be  compensated  by 
monetary damages. Nor is there an adequate remedy for pre‐
ventable  “life‐long  diminished  well‐being  and  life‐function‐
ing.” Therefore, we reject the School District’s analogy to tort 
damages and find that Ash adequately established that there 
was no adequate remedy of law available. 
               3. Likelihood of Success on Merits  
    A party moving for preliminary injunctive relief need not 
demonstrate a likelihood of absolute success on the merits. In‐
stead, he must only show that his chances to succeed on his 
18                                                       No. 16‐3522 

claims are “better than negligible.” Cooper v. Salazar, 196 F.3d 
809,  813  (7th  Cir.  1999).  This  is  a  low  threshold.  U.S.  Army 
Corps  of  Eng’rs,  667  F.3d  at  782.  Ash’s  Amended  Complaint 
contains two claims—one pursuant to Title IX and the other 
pursuant  to  the  Equal  Protection  Clause  of  the  Fourteenth 
Amendment. We will discuss each claim in turn.  
                        i. Title IX Claim 
    Title IX provides that no person “shall, on the basis of sex, 
be excluded from participation in, be denied the benefits of, 
or be subjected to discrimination under any educational pro‐
gram or activity receiving Federal financial assistance … .” 20 
U.S.C. § 1681(a); see also 34 C.F.R. § 106.31(a). Covered institu‐
tions are, therefore, among other things, prohibited from: (1) 
providing different aid, benefits, or services; (2) denying aid, 
benefits, or services; and (3) subjecting any person to separate 
or different rules, sanctions, or treatment on the basis of sex. 
See 34 C.F.R. § 106.31(b)(2)–(4). Pursuant to the statute’s regu‐
lations, an institution may provide separate, but comparable, 
bathroom, shower, and locker facilities. Id. § 106.33. The par‐
ties agree that the School District receives federal funds and 
is a covered institution.  
    The parties’ dispute focuses on the coverage of Title IX and 
whether under the statute, a transgender student who alleges 
discrimination  on  the  basis  of  his  or  her  transgender  status 
can state a claim of sex discrimination. Neither the statute nor 
the  regulations  define  the  term  “sex.”  Also  absent  from  the 
statute  is  the  term  “biological,”  which  the  School  District 
maintains is a necessary modifier. Therefore, we turn to the 
Supreme Court and our case law for guidance. 
No. 16‐3522                                                          19 

    First, under our own case law, we do not see a barrier to 
Ash’s Title IX claim. Although not as often as some of our sis‐
ter circuits, this court has looked to Title VII when construing 
Title IX. See e.g., Smith v. Metro. Sch. Dist. Perry Twp., 128 F.3d 
1014, 1023 (7th Cir. 1997) (noting that “it is helpful to look to 
Title VII to determine whether the alleged sexual harassment 
is severe and pervasive enough to constitute illegal discrimi‐
nation  on  the  basis  of  sex  for  purposes  of  Title  IX.”).  The 
School District contends that we should do so here, and relies 
on  our  reasoning  in  Ulane  v.  Eastern  Airlines,  Inc.,  742  F.2d 
1081 (7th Cir. 1984), to conclude that Ash cannot state a claim 
under Title IX as a matter of law. Other courts have agreed 
with the School District’s position. See Etsitty v. Utah Transit 
Auth., 502 F.3d 1215, 1221 (10th Cir. 2007) (relying upon Ulane 
to find that transsexuals are not a protected class under Title 
VII);  Johnston  v.  Univ.  of  Pittsburgh  of  Commw.  Sys.  of  Higher 
Educ., 97 F. Supp. 3d 657, 675–76 (W.D. Pa. 2015) (relying upon 
Ulane to find that a transgender student cannot state a claim 
under Title IX). We disagree. 
    In Ulane, we noted in dicta that Title VII’s prohibition on 
sex discrimination “implies that it is unlawful to discriminate 
against women because they are women and against men be‐
cause they are men.” 742 F.2d at 1085. We then looked to the 
lack of legislative history regarding the meaning of the term 
“sex” in Title VII and concluded that this prohibition should 
be “given a narrow, traditional interpretation, which would 
also  exclude  transsexuals.”  Id.  at  1085–86.  This  reasoning, 
however,  cannot  and  does  not  foreclose  Ash  and  other 
transgender  students  from  bringing  sex‐discrimination 
claims based upon a theory of sex‐stereotyping as articulated 
four years later by the Supreme Court in Price Waterhouse v. 
Hopkins, 490 U.S. 228 (1989). 
20                                                     No. 16‐3522 

     In Price Waterhouse, a plurality of the Supreme Court and 
two justices concurring in the judgment, found that the plain‐
tiff had adequately alleged that her employer, in violation of 
Title VII, had discriminated against her for being too mascu‐
line.  The  plurality  further  emphasized  that  “we  are  beyond 
the day when an employer could evaluate employees by as‐
suming or insisting that they matched the stereotype associ‐
ated with their group.” Id. at 251. Thus, the Court embraced a 
broad view of Title VII, as Congress “intended to strike at the 
entire spectrum of disparate treatment of men and women re‐
sulting from sex stereotypes.” Id.; see also Sprogis v. United Air 
Lines, Inc., 444 F.2d 1194, 1198 (7th Cir. 1971) (“In forbidding 
employers  to  discriminate  against  individuals  because  of 
their sex, Congress intended to strike at the entire spectrum 
of disparate treatment of men and women resulting from sex 
stereotypes.”). 
    The Supreme Court further embraced an expansive view 
of Title VII in Oncale v. Sundowner Offshore Services, Inc., 523 
U.S. 75 (1998), where Justice Scalia, writing for a unanimous 
Court, declared that “statutory prohibitions often go beyond 
the principal evil to cover reasonably comparable evils, and it 
is ultimately the provisions of our laws rather than the prin‐
cipal concerns of our legislators by which we are governed.” 
Id. at 79.  
    Following Price Waterhouse, this court and others have rec‐
ognized a cause of action under Title VII when an adverse ac‐
tion is taken because of an employee’s failure to conform to 
sex stereotypes. See, e.g., Doe v. City of Belleville, 119 F.3d 563, 
580–81 (7th Cir. 1997), vacated on other grounds, 523 U.S. 1001 
(1998); Christiansen v. Omnicom Grp., Inc., 852 F.3d 195, 201 (2d 
Cir. 2017); Bibby v. Phila. Coca‐Cola Bottling Co., 260 F.3d 257, 
No. 16‐3522                                                            21 

263‐64 (3d Cir. 2001); Nichols v. Azteca Rest. Enters., Inc., 256 
F.3d 864, 874–75 (9th Cir. 2001); Higgins v. New Balance Athletic 
Shoe, Inc., 194 F.3d 252, 261 n.4 (1st Cir. 1999). Our most recent 
application occurred when, sitting en banc, we held that a ho‐
mosexual plaintiff can state a Title VII claim of sex discrimi‐
nation based upon a theory of sex‐stereotyping. Hively v. Ivy 
Tech  Cmty.  Coll.  of  Ind.,  853  F.3d  339,  351–52  (7th  Cir.  2017) 
(holding that a homosexual plaintiff may state a claim for sex‐
based discrimination under Title VII under either a sex stere‐
otyping theory or under the associational theory).  
     The  School  District  argues  that  even  under  a  sex‐stereo‐
typing theory, Ash cannot demonstrate a likelihood of success 
on his Title IX claim because its policy is not based on whether 
the student behaves, walks, talks, or dresses in a manner that 
is  inconsistent  with  any  preconceived  notions  of  sex  stereo‐
types. Instead, it contends that as a matter of law, requiring a 
biological female to use the women’s bathroom is not sex‐ste‐
reotyping. However, this view is too narrow. 
    By definition, a transgender individual does not conform 
to the sex‐based stereotypes of the sex that he or she was as‐
signed  at  birth.  We  are  not  alone  in  this  belief.  See  Glenn  v. 
Brumby, 663 F.3d 1312 (11th Cir. 2011). In Glenn, the Eleventh 
Circuit noted that “[a] person is defined as transgender pre‐
cisely because of the perception that his or her behavior trans‐
gresses gender stereotypes.” Id. at 1316. The Eleventh Circuit 
reiterated this conclusion in a per curiam unpublished opinion, 
noting  that  “sex  discrimination  includes  discrimination 
against  a  transgender  person  for  gender  nonconformity.” 
Chavez v. Credit Nation Auto Sales, LLC, 641 F. Appʹx 883, 884 
(11th Cir. 2016) (unpub.). 
22                                                             No. 16‐3522 

     The Sixth Circuit has also recognized a transgender plain‐
tiff’s ability to bring a sex‐stereotyping claim. In Smith v. City 
of  Salem  378  F.3d  566  (6th  Cir.  2004),  the  plaintiff  was  diag‐
nosed  with  Gender  Identity  Disorder,  a  condition  later  re‐
named Gender Dysphoria. Born a male, the plaintiff began to 
present at work with a more feminine appearance and man‐
nerisms. He5 alleged in his complaint that as a result, his em‐
ployer schemed to take action against him and ultimately sub‐
jected him to a pretextual suspension in violation of Title VII. 
While  the district  court concluded that because the plaintiff 
was transsexual he was not entitled to Title VII’s protections, 
the Sixth Circuit disagreed. 
    Instead, the Sixth Circuit noted that Price Waterhouse estab‐
lished  that  the  prohibition  on  sex  discrimination  “encom‐
passes  both  the  biological  differences  between  men  and 
women,  and  gender  discrimination,  that  is,  discrimination 
based on a failure to conform to stereotypical gender norms.” 
Id. at 573 (citing Price Waterhouse, 490 U.S. at 251). If Title VII 
prohibits an employer from discriminating against a woman 
for dressing too masculine, then, the court reasoned, Title VII 
likewise prohibits an employer from discriminating against a 
man who dresses in a way that it perceives as too feminine. In 
both examples the discrimination would not occur but for the 
victim’s sex, in violation of Title VII. Id. at 574. Therefore, the 
plaintiff’s status as transsexual was not a bar to his claim.  
   Several district courts have adopted this reasoning, find‐
ing that a transgender plaintiff can state a claim under Title 

                                                 
      5 We will use the masculine pronoun to refer to the Smith plaintiff for 

the purpose of clarity, as this is how the Sixth Circuit referred to the Smith 
plaintiff throughout its opinion. 
No. 16‐3522                                                           23 

VII for sex discrimination on the basis of a sex‐stereotyping 
theory. See Valentine Ge v. Dun & Bradstreet, Inc., No. 6:15‐CV‐
1029‐ORL‐41GJK,  2017  WL  347582,  at  *4  (M.D.  Fla.  Jan.  24, 
2017); Roberts v. Clark Cty. Sch. Dist., 215 F. Supp. 3d 1001, 1014 
(D. Nev. 2016), reconsideration denied, No. 2:15‐CV‐00388‐JAD‐
PAL, 2016 WL 6986346 (D. Nev. Nov. 28, 2016); Fabian v. Hosp. 
of  Cent.  Conn.,  172  F.  Supp.  3d  509,  527  (D.  Conn.  2016); 
E.E.O.C. v. R.G. & G.R. Harris Funeral Homes, Inc., 100 F. Supp. 
3d 594, 603 (E.D. Mich. 2015); Lopez v. River Oaks Imaging & 
Diagnostic Grp., Inc., 542 F. Supp. 2d 653, 660 (S.D. Tex. 2008); 
Schroer  v.  Billington,  577  F.  Supp.  2d  293,  305  (D.D.C.  2008). 
Further, courts have applied Price Waterhouse and found that 
transgender plaintiffs can state claims based upon a sex‐ste‐
reotyping theory under the Gender Motivated Violence Act, 
Schwenk  v.  Hartford,  204  F.3d  1187,  1200  (9th  Cir.  2000),  and 
the  Equal  Credit  Opportunity  Act,  Rosa  v.  Park  W.  Bank  & 
Trust Co. 214 F.3d 213, 215–16 (1st Cir. 2000). 
    Here, however, the School District argues that this reason‐
ing flies in the face of Title IX, as Congress has not explicitly 
added  transgender status  as a protected characteristic to ei‐
ther Title VII or Title IX, despite having opportunities to do 
so.  See  e.g.,  Student  Non‐Discrimination  Act  of  2015  S.  439 
114th Cong. (2015). The Supreme Court has rejected this ar‐
gument, stating that congressional inaction “lacks persuasive 
significance  because  several  equally  tenable  inferences  may 
be drawn from such inaction, including the inference that the 
existing legislation already incorporated the offered change.” 
Pension  Benefit.  Guar.  Corp.  v.  LTV  Corp.,  496  U.S.  633,  650 
(1990) (quoting United States v. Wise, 370 U.S. 405, 411 (1962)) 
(internal quotation marks omitted); see also Hively, 853 F.3d at 
344  (“[I]t  is  simply  too  difficult  to  draw  a  reliable  inference 
from these truncated legislative initiatives to rest our opinion 
24                                                        No. 16‐3522 

on them.”). Therefore, Congressional inaction is not determi‐
native. 
    Rather, Ash can demonstrate a likelihood of success on the 
merits of his claim because he has alleged that the School Dis‐
trict has denied him access to the boys’ restroom because he 
is transgender. A policy that requires an individual to use a 
bathroom that does not conform with his or her gender iden‐
tity  punishes that  individual for his or her gender non‐con‐
formance, which in turn violates Title IX. The School District’s 
policy also subjects Ash, as a transgender student, to different 
rules,  sanctions,  and  treatment  than  non‐transgender  stu‐
dents, in violation of Title IX. Providing a gender‐neutral al‐
ternative  is  not  sufficient  to  relieve  the  School  District  from 
liability, as it is the policy itself which violates the Act. Fur‐
ther, based on the record here, these gender‐neutral alterna‐
tives were not true alternatives because of their distant loca‐
tion  to  Ash’s  classrooms  and  the  increased  stigmatization 
they caused Ash. Rather, the School District only continued to 
treat  Ash  differently  when  it  provided  him  with  access  to 
these gender‐neutral bathrooms because he was the only stu‐
dent given access. 
    And, while the School District repeatedly asserts that Ash 
may not “unilaterally declare” his gender, this argument mis‐
represents Ash’s claims and dismisses his transgender status. 
This is not a case where a student has merely announced that 
he  is  a  different  gender.  Rather,  Ash  has  a  medically  diag‐
nosed and documented condition. Since his diagnosis, he has 
consistently lived in accordance with his gender identity. This 
law suit demonstrates that the decision to do so was not with‐
out cost or pain. Therefore, we find that Ash has sufficiently 
No. 16‐3522                                                            25 

established a probability of success on the merits of his Title 
IX claim.  
                        ii. Equal Protection Claim 
    Although we are mindful of our duty to avoid rendering 
unnecessary  constitutional  decisions,  ISI  Intʹl,  Inc.  v.  Borden 
Ladner  Gervais  LLP,  256  F.3d  548,  552  (7th  Cir.  2001),  as 
amended (July 2, 2001), we will address Ash’s Equal Protection 
claim as the district court determined that Ash also demon‐
strated an adequate probability of success on the claim to jus‐
tify the preliminary injunction. The Equal Protection Clause 
of the Fourteenth Amendment “is essentially a direction that 
all persons similarly situated should be treated alike.” City of 
Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (citing 
Plyler  v.  Doe,  457  U.S.  202,  216  (1982)).  It  therefore,  protects 
against  intentional  and  arbitrary  discrimination.  See  Vill.  of 
Willowbrook  v.  Olech,  528  U.S.  562,  564  (2000)  (per  curiam). 
Generally, state action is presumed to be lawful and will be 
upheld if the classification drawn by the statute is rationally 
related to a legitimate state interest. City of Cleburne, 473 U.S. 
at 440. 
    The  rational  basis  test,  however,  does  not  apply  when  a 
classification is based upon sex. Rather, a sex‐based classifica‐
tion is subject to heightened scrutiny, as sex “frequently bears 
no relation to the ability to perform or contribute to society.” 
Id. at 440–41 (quoting Frontiero v. Richardson, 411 U.S. 677, 686 
(1973)) (internal quotation marks omitted); see also J.E.B. v. Al‐
abama ex rel. T.B., 511 U.S. 127, 135 (1994). When a sex‐based 
classification  is  used,  the  burden  rests  with  the  state  to 
demonstrate  that  its  proffered  justification  is  “exceedingly 
persuasive.” United States v. Virginia, 518 U.S. 515, 533 (1996); 
see also Hayden ex rel. A.H. v. Greensburg Cmty. Sch. Corp., 743 
26                                                     No. 16‐3522 

F.3d 569, 577 (7th Cir. 2014). This requires the state to show 
that the “classification serves important governmental objec‐
tives  and  that  the  discriminatory  means  employed  are  sub‐
stantially related to the achievement of those objectives.“ Vir‐
ginia, 518 U.S. at 524 (internal quotation marks omitted). It is 
not sufficient to provide a hypothesized or post hoc justifica‐
tion created in response to litigation. Id. at 533. Nor may the 
justification be based upon overbroad generalizations about 
sex. Id. Instead, the justification must be genuine. Id. 
    If a state actor cannot defend a sex‐based classification by 
relying  upon  overbroad  generalizations,  it  follows  that  sex‐
based stereotypes are also insufficient to sustain a classifica‐
tion. See J.E.B., 511 U.S. at 138 (rejecting the state’s reliance on 
sex‐based stereotypes as a defense to the discriminatory use 
of peremptory challenges during jury selection); see Glenn v. 
Brumby,  663  F.3d  1312,  1318  (11th  Cir.  2011)  (“All  persons, 
whether  transgender  or  not,  are  protected  from  discrimina‐
tion on the basis of gender stereotype.”).  
    As a threshold matter, we must determine what standard 
of review applies to Ash’s claim. The School District urges us 
to apply the rational basis test, arguing that transgender sta‐
tus is not a suspect class. Applying that test, the School Dis‐
trict contends that its policy  is presumptively  constitutional 
and that requiring students to use facilities corresponding to 
their birth sex to protect the privacy of all students is a rational 
basis for its policy. So, the School District maintains that Ash 
cannot demonstrate a likelihood of success on his Equal Pro‐
tection Claim. 
    Ash disagrees. He argues that transgender status should 
be  entitled  to  heightened  scrutiny  in  its  own  right,  as 
transgender people are a minority who have historically been 
No. 16‐3522                                                          27 

subjected to discrimination based upon the immutable char‐
acteristics of their gender identities. Alternatively, he argues 
that  even  if  transgender  status  is  not  afforded  heightened 
scrutiny in its own right, the School District’s bathroom policy 
creates  a  sex‐based  classification  such  that  heightened  scru‐
tiny should apply.  
    There is no denying that transgender individuals face dis‐
crimination, harassment, and violence because of their gender 
identity. According to a report issued by the National Center 
for  Transgender  Equality,  78%  of  students  who  identify  as 
transgender or as gender non‐conformant, report being har‐
assed while in grades K‐12. See Jaime M. Grant et al., Injustice 
at Every Turn: A Report of the National Transgender Discrimina‐
tion  Survey,  Natʹl  Center  for  Transgender  Equality,  at  33 
(2011),  available  at  http://www.transequality.org/sites/de‐
fault/files/docs/resources/NTDS_Report.pdf.  These  same  in‐
dividuals  in  K‐12  also  reported  an  alarming  rate  of  assault, 
with 35% reporting physical assault and 12% reporting sexual 
assault. Id. As a result, 15% of transgender and gender non‐
conformant students surveyed made the decision to drop out. 
Id. These statistics are alarming. But this case does not require 
us to reach the question of whether transgender status is per 
se  entitled  to  heightened  scrutiny.  It  is  enough  to  stay  that, 
just as in Price Waterhouse, the record for the preliminary in‐
junction shows sex stereotyping. We note as well that there is 
no requirement that every girl, or every boy, be subjected to 
the same stereotyping. It is enough that Ash has experienced 
this form of sex discrimination.  
    Here, the School District’s policy cannot be stated without 
referencing  sex,  as  the  School  District  decides  which  bath‐
28                                                             No. 16‐3522 

room a student may use based upon the sex listed on the stu‐
dent’s birth certificate. This policy is inherently based upon a 
sex‐classification and heightened review applies. Further, the 
School District argues that since it treats all boys and girls the 
same, it does not violate the Equal Protection Clause. This is 
untrue. Rather, the School District treats transgender students 
like Ash, who fail to conform to the sex‐based stereotypes as‐
sociated  with  their  assigned  sex  at  birth,  differently.  These 
students are disciplined under the School District’s bathroom 
policy if they choose to use a bathroom that conforms to their 
gender identity. This places the burden on the School District 
to demonstrate that its justification for its bathroom policy is 
not only genuine, but also “exceedingly persuasive.” See Vir‐
ginia, 518 U.S. at 533. This burden has not been met here. 
    The School District defends its bathroom policy by claim‐
ing  it  needs  to  protect  the  privacy  rights  of  all  22,160  stu‐
dents.6  The  mere  presence  of  a  transgender  student  in  the 
bathroom, the School District argues, infringes upon the pri‐
vacy rights of other students with whom he or she does not 
share  biological  anatomy.  While  this  court  certainly  recog‐
nizes that the School District has a legitimate interest in en‐
suring  bathroom  privacy  rights  are  protected,  this  interest 
must be weighed against the facts of the case and not just ex‐
amined in the abstract, to determine whether this justification 
is genuine.  


                                                 
      6 We note that the School District’s reliance upon the privacy interests 

of all of its 22,160 students is odd given that the preliminary injunction 
order only pertains to Ash, a student at one of its high schools. Many of 
the School District’s students attend schools other than Tremper and are 
therefore, totally unaffected by the district court’s order. 
No. 16‐3522                                                      29 

    What the record demonstrates here is that the School Dis‐
trict’s privacy argument is based upon sheer conjecture and 
abstraction. For nearly six months, Ash used the boys’ bath‐
room  while  at  school  and  school‐sponsored  events  without 
incident  or  complaint  from  another  student.  In  fact,  it  was 
only when a teacher witnessed Ash washing his hands in the 
restroom that his bathroom usage once more became an issue 
in the School District’s eyes. And while at oral argument, the 
School District asserted that it had received just one complaint 
from a parent, this is insufficient to support its position that 
its policy is required to protect the privacy rights of each and 
every student. Counsel for the School District cited to Ash’s 
Amended Complaint for this assertion. The Amended Com‐
plaint, however, states that “some parents and other Kenosha 
residents began to speak out in opposition to Ash’s right to 
use  the  boys’  restrooms.”  Am. Comp.  ¶  77.  It  further  states 
that  several  community  members  spoke  at  a  School  Board 
meeting  and  voiced  their  opposition  to  a  policy  that  would 
allow  transgender  students  to  use  gender‐appropriate  re‐
strooms. See id. (“One parent told the Board that he was op‐
posed to permitting transgender students to use gender‐ap‐
propriate restrooms … .”). Nonetheless, neither party has of‐
fered any evidence or even alleged that the School District has 
received any complaints from other students. This policy does 
nothing to protect the privacy rights of each individual stu‐
dent vis‐à‐vis students who share similar anatomy and it ig‐
nores the practical reality of how Ash, as a transgender boy, 
uses the bathroom: by entering a stall and closing the door.  
    A  transgender  student’s  presence  in  the  restroom  pro‐
vides no more of a risk to other students’ privacy rights than 
the presence of an overly curious student of the same biolog‐
ical sex who decides to sneak glances at his or her classmates 
30                                                       No. 16‐3522 

performing  their  bodily  functions.  Or  for  that  matter,  any 
other student who uses the bathroom at the same time. Com‐
mon  sense  tells  us  that  the  communal  restroom  is  a  place 
where individuals act in a discreet manner to protect their pri‐
vacy  and  those  who  have  true  privacy  concerns  are  able  to 
utilize  a  stall.  Nothing  in  the  record  suggests  that  the  bath‐
rooms at Tremper High School are particularly susceptible to 
an  intrusion  upon  an  individual’s  privacy.  Further,  if  the 
School District’s concern is that a child will be in the bathroom 
with another child who does not look anatomically the same, 
then  it  would  seem  that  separate  bathrooms  also  would  be 
appropriate  for  pre‐pubescent  and  post‐pubescent  children 
who  do  not  look  alike  anatomically.  But  the  School  District 
has not drawn this line. Therefore, this court agrees with the 
district court that the School District’s privacy arguments are 
insufficient  to  establish  an  exceedingly  persuasive  justifica‐
tion for the classification.  
    Additionally, at oral argument, counsel for the School Dis‐
trict clarified that the only way that Ash would be permitted 
to use the boys’ restroom would be if he were to present the 
school with a birth certificate that designated his sex as male. 
But it is important to keep in mind that the School District has 
not provided a written copy of the policy. Nor is it clear that 
one even exists. And, before this litigation, Ash’s mother was 
never told that she needed to produce a birth certificate. In‐
stead, when she asked the School District to permit him to use 
the  boys’  restroom,  the  school’s  assistant  principal  told  her 
that  Ash  could  use  the  boys’  restroom  only  if  his  sex  was 
changed in the school’s official records. To do so, Ash would 
need  to  submit  unspecified  legal  or  medical  “documenta‐
tion.”  Despite  explaining  to  the  assistant  principal  that  Ash 
No. 16‐3522                                                           31 

was too young to have sex‐reassignment surgery and present‐
ing the School District with two letters from Ash’s pediatri‐
cian, Ash was still not allowed to use the boys’ restroom.  
      Further, it is unclear that the sex marker on a birth certifi‐
cate can even be used as a true proxy for an individual’s bio‐
logical sex. The marker does not take into account an individ‐
ual’s chromosomal makeup, which is also a key component 
of one’s biological sex. Therefore, one’s birth certificate could 
reflect  a  male  sex,  while  the  individual’s  chromosomal 
makeup reflects another. It is also unclear what would hap‐
pen if an individual is born with the external genitalia of two 
sexes, or genitalia that is ambiguous in nature. In those cases, 
it  is  clear  that  the  marker  on  the  birth  certificate  would  not 
adequately account for or reflect one’s biological sex, which 
would have to be determined by considering more than what 
was listed on the paper. 
    Moreover, while it is true that in Wisconsin an individual 
may only change his or her designated sex on a birth certifi‐
cate  after  completing  a  surgical  reassignment,  see  Wis.  Stat. 
Ann. § 69.15(4), this is not universally the case. For example, 
as Ash’s counsel pointed out during oral argument, in Min‐
nesota, an individual may amend his or her birth certificate to 
reflect  his  or  her  gender  identity  without  surgical  reassign‐
ment.  See  Requirements  for  documents  submitted  to  support  the 
amendment  of  a  birth  record,  MINNESOTA  DEP’T  OF  HEALTH, 
http://www.health.state.mn.us/divs/chs/osr/reqdocs.html#gender 
(last visited May 30, 2017). Therefore, a student who is born 
in Minnesota and begins his transition there, obtaining a mod‐
ified birth certificate as part of the process, could move to Ke‐
nosha and be permitted to use the boys’ restroom in one of 
32                                                     No. 16‐3522 

the  School  District’s  schools  even  though  he  retains  female 
anatomy.  
     Additionally, the policy fails to account for the fact that a 
new  student  registering  with  the  School  District  need  not 
even provide a birth certificate. Rather, the School District re‐
quires that each new student provide either a birth certificate 
or  a  passport.  See  Registration,  KENOSHA  UNIFIED  SCH.  DIST., 
http://www.kusd.edu/registration  (last  visited  May  30,  2017). 
Pursuant to the United States Department of State’s policies, 
an individual may apply for and receive a passport that re‐
flects his or her gender identity by presenting a signed medi‐
cal  certification  from  a  physician.  See  Gender  Designation 
Change,  U.S.  DEP’T  OF  STATE,  https://travel.state.gov/con‐
tent/passports/en/passports/information/gen‐
der.html#change (last visited May 30, 2017). This process does 
not require that an individual have undergone sex‐reassign‐
ment surgery. Therefore, the School District’s reliance upon a 
birth  certificate’s  sex‐marker  demonstrates  the  arbitrary  na‐
ture  of  the  policy;  so,  Ash  has  met  the  low  threshold  of 
demonstrating  a  probability  of  success  on  his  Equal  Protec‐
tion Claim.  
               4. Balance of Harms Favors Ash 
    Having already determined that the district court did not 
err in finding that Ash will suffer irreparable harm absent pre‐
liminary  injunctive  relief,  we  now  must  look  at  whether 
granting  preliminary  injunctive  relief  will  harm  the  School 
District and the public as a whole. Once a moving party has 
met its burden of establishing the threshold requirements for 
a  preliminary  injunction,  the  court  must  balance  the  harms 
faced by both parties and the public as a whole. See Girl Scouts 
of Manitou Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 549 
No. 16‐3522                                                          33 

F.3d  1079,  1100  (7th  Cir.  2008);  see  also  Turnell  v.  CentiMark 
Corp., 796 F.3d 656, 662 (7th Cir. 2015). This is done on a “slid‐
ing scale” measuring the balance of harms against the moving 
party’s  likelihood  of  success.  Turnell,  796  F.3d  at  662.  The 
more likely he is to succeed on the merits, the less the scale 
must tip in his favor. Id. The converse, however, also is true: 
the less likely he is to win, the more the balance of harms must 
weigh  in  his  favor  for  an  injunction  to  issue.  Id.  Substantial 
deference is given to the district court’s analysis of the balanc‐
ing of harms. Id. 
    The School District argues that the district court erred in 
determining that the balance of the harms weighed in favor 
of granting the injunction because it ignored the fact that the 
harm extends to 22,160 students in the School District whose 
privacy rights are at risk by allowing a transgender student to 
utilize a bathroom that does not correspond with his biologi‐
cal sex. Granting the injunction, the School District continues, 
also irreparably harmed these students’ parents, who are now 
denied  the  right  to  direct  the  education  and  upbringing  of 
their  children.  Additionally,  the  School  District  asserts  that 
the  injunction  harms  the  public  as  a  whole,  since  it  forces 
other school districts nationwide to contemplate whether they 
must change their policies and alter their facilities or risk be‐
ing  found  out  of  compliance  with  Title  IX.  Noncompliance 
places their federal funding at risk. Based upon this record, 
however, we find the School District’s arguments unpersua‐
sive.  
     The School District has not demonstrated that it will suffer 
any harm from having to comply with the district court’s pre‐
liminary injunction order. Nor has it established that the pub‐
lic as a whole will suffer harm. As noted above, before seeking 
34                                                      No. 16‐3522 

injunctive relief, Ash used the bathroom for nearly six months 
without incident. The School District has not produced any ev‐
idence that any students have ever complained about Ash’s 
presence in the boys’ restroom. Nor have they demonstrated 
that  Ash’s  presence  has  actually  caused  an  invasion  of  any 
other student’s privacy. And while the School District claims 
that preliminary injunctive relief infringes upon parents’ abil‐
ity  to direct the  education of their  children,  it  offers  no  evi‐
dence that a parent has ever asserted this right. These claims 
are all speculative. 
    We are further convinced that the district court did not err 
in finding that this balance weighed in favor of granting the 
injunction  when  considering  the  statements  made  by  amici, 
who are school administrators from twenty‐one states and the 
District  of  Columbia.  Together,  these  administrators  are  re‐
sponsible  for  educating  approximately  1.4  million  students. 
Each  administrator  has  experience  implementing  inclusive 
bathroom  policies  in  their  respective  schools,  and  each  has 
grappled with the same privacy concerns that the School Dis‐
trict  raises  here.  These  administrators  uniformly  agree  that 
the frequently‐raised and hypothetical concerns about a pol‐
icy  that  permits  a  student  to  utilize  a  bathroom  consistent 
with his or her gender identity have simply not materialized. 
Rather, in their combined experience, all students’ needs are 
best served when students are treated equally.  
    Although the School District argues that implementing an 
inclusive policy will result in the demise of gender‐segregated 
facilities in schools, the amici note that this has not been the 
case.  In  fact,  these  administrators  have  found  that  allowing 
transgender students to use facilities that align with their gen‐
No. 16‐3522                                                    35 

der identity has actually reinforced the concept of separate fa‐
cilities for boys and girls. When considering the experience of 
this group in light of the record here, which is virtually devoid 
of any  complaints or harm caused  to  the  School  District,  its 
students, or the public as a whole, it is clear that the district 
court did not err in balancing the harms.  
                      III. CONCLUSION 
   Appellants’ motion to have this court assert pendent ap‐
pellant jurisdiction over the district court’s denial of Appel‐
lants’ Motion to Dismiss is DENIED.  The district court’s order 
granting the Appellee’s motion for a preliminary injunction is 
AFFIRMED.